DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment

	Claims 1-229 have been canceled; Claims 230-244 have been newly added as requested in the preliminary amendment filed on December 14, 2020. Following the amendment, claims 230-244 are pending in the instant application, and are under examination in the instant office action.
	It is noted that the Applicant, Takeda, has acquired the pharmaceutical company associated with the parent applications, Baxalta.  Therefore, the published applications do not constitute prior art “by another” under pre-AIA , 35 U.S.C. 102(e).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 230-244 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9-13, 16, 22, 28 of U.S. Patent No. 9,556,260. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the Patent wholly encompasses a method for delivering pooled human immunoglobulin G (IgG) to the brain of the subject, the method comprising intranasally administering a composition comprising pooled human IgG to the subject, wherein at least 40% of the pooled human IgG administered to the subject contacts the contacts the upper third of the nasal cavity of the subject, it is just performed within a specific cohort of patients – Alzheimer’s patients.  MPEP 2131.02 states that, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)”.  The patented claims are directed to a species within the genus of the broader instant claims, and therefore the claims of U.S. Patent No. 9,556,260 anticipate the instant claims.
Depending claim 2 of the patent is directed the delivery method comprising a liquid aerosol, which is analogous to the “liquid drop” of instant claim 231, and anticipates the aerosol, liquid aerosol of the instant claims 232-233.   Patented claim 7 is directed to the powder aerosol of instant claim 234.  Claim 22 of the Patent states: “the composition comprising pooled human IgG comprises at least 0.1% anti-amyloid β IgG”, which anticipates instant claim 235. The patented claims, in the broadest reasonable interpretation, do not necessarily comprise “a permeability enhancer”, therefore instant claim 236 is anticipated. This is evidenced by “consists essentially of” language in both the Patented claims and instant application.  Patented claim 12 states that the composition comprising pooled human IgG consists essentially of pooled human IgG and an amino acid selected from the group consisting of glycine, histidine, and proline (instant claim 237); and, patented claim 13 reads upon “an aqueous composition comprising:(a) from 10 mg/mL to 250 mg/mL pooled human IgG; and (b) from 50 mM to 500 mM glycine” as required by instant claim 238.  Patented claims 4-6 and 9-11 cover administration where at least 50%, 60% or 70% of the pooled human IgG contacts the nasal epithelium located in the upper third of the nasal cavity (instant claims 239-241). Patented claim 28, which depends from claim 1 requiring at least 40% of the pooled human IgG administered to the subject contacts the nasal epithelium located in the upper third of the nasal cavity of the subject, further states: “wherein intranasal administration of the composition comprises directed administration of the composition to the olfactory epithelium of the nasal cavity of the subject, which reads upon the active steps of instant claims 242-244, and contacting at least 50%, 60% or 70% of the composition to the olfactory epithelium could be achieved through routine optimization.  Therefore, the patented claims render obvious the instant claims.

Claims 230-234 and 236-241 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-18, 21 and 27 of U.S. Patent No. 10,144,775. Although the claims at issue are not identical, they are not patentably distinct because Claim 1 of the Patent wholly encompasses a method for delivering pooled human immunoglobulin G (IgG) to the brain of the subject, the method comprising intranasally administering a composition comprising pooled human IgG to the subject, wherein at least 40% of the pooled human IgG administered to the subject contacts the contacts the upper third of the nasal cavity of the subject, it is just performed within a specific cohort of patients – subjects having a central nervous system (CNS) disorder.  As stated above, the instant claims are the broader and more generic method compared to the patented claims, which are directed to a species within that genus.  The species anticipates the genus (MPEP 2131.02).  Depending claim 6 of the patent is directed the delivery method comprising a “liquid drop” as recited by instant claim 231. Claim 7 of the Patent is directed to the aerosol and liquid aerosol of instant claims 232-233.   Patented claim 11 is directed to the powder aerosol of instant claim 234.  The patented claims, in their broadest reasonable interpretation, do not necessarily comprise “a permeability enhancer”, therefore instant claim 236 is anticipated.  Patented claim 17 states that the composition comprising pooled human IgG consists essentially of pooled human IgG and an amino acid selected from the group consisting of glycine, histidine, and proline (instant claim 237); and, patented claim 18 reads upon “an aqueous composition comprising: (a) from 10 mg/mL to 250 mg/mL pooled human IgG; and (b) from 50 mM to 500 mM glycine” as required by instant claim 238.  Patented claims 12-16 and 27 cover administration wherein at least 50%, 60% or 70% of the pooled human IgG contacts the nasal epithelium located in the upper third of the nasal cavity (instant claims 239-241). The patented claims, however, make no mention of olfactory epithelium contact, although it is well established in the field that the upper one third of the nasal cavity is the olfactory region.

Conclusion
	No claim is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649